743 N.W.2d 560 (2007)
480 Mich. 877
Suzanne M. BAILEY, Personal Representative of the Estate of Clyde Richard Bailey, Deceased, Plaintiff-Appellee,
v.
Mahmood A. KHALID, M.D. and Khalid & Associates, M.D., P.C., Defendants-Appellants.
Docket No. 134809. COA No. 278049.
Supreme Court of Michigan.
September 14, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 19, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion for stay is DENIED.